Exhibit 10.3

VAUGHAN FOODS, INC.

2006 EQUITY INCENTIVE PLAN

 

1. Purpose; Types of Awards; Construction.

 

The purpose of the Vaughan Foods, Inc. 2006 Equity Incentive Plan (the "Plan")
is to align the interests of officers, other key employees, consultants and
nonemployee directors of Vaughan Foods, Inc. (the "Company") and its affiliates
with those of the stockholders of the Company, to afford an incentive to such
officers, employees, consultants and directors to continue as such, to increase
their efforts on behalf of the Company and to promote the success of the
Company's business. To further such purposes, the Committee may grant options to
purchase shares of the Company's common stock. The provisions of the Plan are
intended to satisfy the requirements of Section 16(b) of the Securities Exchange
Act of 1934 and of Section 162(m) of the Internal Revenue Code of 1986, as
amended, and shall be interpreted in a manner consistent with the requirements
thereof, as now or hereafter construed, interpreted and applied by regulations,
rulings and cases.

 

2. Definitions.

 

As used in this Plan, the following words and phrases shall have the meanings
indicated below:

 

(a) "Agreement" shall mean a written agreement entered into between the Company
and an Optionee in connection with an award under the Plan.

 

(b) "Board" shall mean the Board of Directors of the Company.

 

(c) "Cause," when used in connection with the termination of an Optionee's
employment by the Company or the cessation of an Optionee's service as a
consultant or a member of the Board, shall mean (i) the conviction of the
Optionee for the commission of a felony, or (ii) the willful and continued
failure by the Optionee substantially to perform his duties and obligations to
the Company or a Subsidiary (other than any such failure resulting from his
incapacity due to physical or mental illness), or (iii) the willful engaging by
the Optionee in misconduct that is demonstrably injurious to the Company or a
Subsidiary. For purposes of this Section 2(c), no act, or failure to act, on an
Optionee's part shall be considered "willful" unless done, or omitted to be
done, by the Optionee in bad faith and without reasonable belief that his action
or omission was in the best interest of the Company. The Committee shall
determine whether a termination of employment is for Cause for purposes of the
Plan.

 

(d) "Change in Control" shall mean the occurrence of the event set forth in any
of the following paragraphs:

 

(i) any Person (as defined below) is or becomes the beneficial owner (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its subsidiaries) representing 50% or more of the combined voting
power of the Company's then outstanding securities; or

 

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(iii) there is consummated a merger or consolidation of the Company or a direct
or indirect subsidiary thereof with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing

 


--------------------------------------------------------------------------------



 

to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, at least 50% of the combined voting power
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its subsidiaries) representing 50% or more of the combined
voting power of the Company's then outstanding securities; or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

For purposes of this Section 2(d), "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(e) "Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(f) "Committee" shall mean a committee established by the Board to administer
the Plan.

 

(g) "Common Stock" shall mean shares of common stock, no par value, of the
Company.

 

(h) "Company" shall mean Vaughan Foods, Inc., a corporation organized under the
laws of the State of Oklahoma, or any successor corporation.

 

(i) "Disability" shall mean an Optionee's inability to perform his duties with
the Company or on the Board by reason of any medically determinable physical or
mental impairment, as determined by a physician selected by the Optionee and
acceptable to the Company.

 

(j) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

 

(k) "Fair Market Value" per share as of a particular date shall mean (i) if the
shares of Common Stock are then listed on a national securities exchange, the
closing sales price per share of Common Stock on the national securities
exchange on which the Common Stock is principally traded for the last preceding
date on which there was a sale of such Common Stock on such exchange, or (ii) if
the shares of Common Stock are then traded in an over-the-counter market, the
closing bid price for the shares of Common Stock in such over-the-counter market
for the last preceding date on which there was a sale of such Common Stock in
such market, or (iii) if the shares of Common Stock are not then listed on a
national securities exchange or traded in an over-the-counter market, such value
as the Committee, in its sole discretion, shall determine.

 

(l) "Incentive Stock Option" shall mean any option intended to be and designated
as an incentive stock option within the meaning of Section 422 of the Code.

 

(m) "Nonemployee Director" shall mean a member of the Board who is not an
employee of the Company.

 

 


--------------------------------------------------------------------------------



 

(n) "Nonqualified Option" shall mean an Option that is not an Incentive Stock
Option.

 

(o) "Option" shall mean the right, granted hereunder, to purchase shares of
Common Stock. Options granted by the Committee pursuant to the Plan may
constitute either Incentive Stock Options or Nonqualified Stock Options.

 

(p) "Optionee" shall mean a person who receives a grant of an Option.

 

(q) "Option Price" shall mean the exercise price of the shares of Common Stock
covered by an Option.

 

(r) "Parent" shall mean any company (other than the Company) in an unbroken
chain of companies ending with the Company if, at the time of granting an
Option, each of the companies other than the Company owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other companies in such chain.

 

(s) "Plan" shall mean this Vaughan Foods, Inc. 2006 Equity Incentive Plan.

 

(t) "Rule 16b-3" shall mean Rule 16b-3, as from time to time in effect,
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

 

(u) "Subsidiary" shall mean any company (other than the Company) in an unbroken
chain of companies beginning with the Company if, at the time of granting an
Option, each of the companies other than the last company in the unbroken chain
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other companies in such chain.

 

(v) "Ten Percent Stockholder" shall mean an Optionee who, at the time an
Incentive Stock Option is granted, owns (or is deemed to own pursuant to the
attribution rules of Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary.

 

3. Administration.

 

The Plan, except as may otherwise be determined by the Board, shall be
administered by the Committee, the members of which shall be "nonemployee
directors" under Rule 16b-3 and "outside directors" under Section 162(m) of the
Code.

 

The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Options; to determine
which Options shall constitute Incentive Stock Options and which Options shall
constitute Nonqualified Stock Options; to determine the purchase price of the
shares of Common Stock covered by each Option; to determine the persons to whom,
and the time or times at which awards shall be granted; to determine the number
of shares to be covered by each award; to interpret the Plan; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the Agreements (which need not be identical) and to
cancel or suspend awards, as necessary; and to make all other determinations
deemed necessary or advisable for the administration of the Plan.

 

The Committee may not delegate its authority to grant Options. The Committee may
employ one or more persons to render advice with respect to any responsibility
the Committee may have under the Plan. The Board shall have sole authority,
unless expressly delegated to the Committee, to grant Options to Nonemployee
Directors. All decisions, determination and interpretations of the Committee
shall be final and binding on all Optionees of any awards under this Plan.

 

The Board shall have the authority to fill all vacancies, however caused, in the
Committee. The Board may from time to time appoint additional members to the
Committee, and may at any time remove one or more

 


--------------------------------------------------------------------------------



 

Committee members. One member of the Committee shall be selected by the Board as
chairman. The Committee shall hold its meetings at such times and places as it
shall deem advisable. All determinations of the Committee shall be made by a
majority of its members either present in person or participating by conference
telephone at a meeting or by written consent. The Committee may appoint a
secretary and make such rules and regulations for the conduct of its business as
it shall deem advisable, and shall keep minutes of its meetings.

 

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any award granted
hereunder.

 

4. Eligibility.

 

Awards may be granted to officers and other key employees of and consultants to
the Company, and its Subsidiaries, including officers and directors who are
employees, and to Nonemployee Directors. In determining the persons to whom
awards shall be granted and the number of shares to be covered by each award,
the Committee shall take into account the duties of the respective persons,
their present and potential contributions to the success of the Company and such
other factors as the Committee shall deem relevant in connection with
accomplishing the purpose of the Plan.

 

5. Stock.

 

The maximum number of shares of Common Stock reserved for the grant of awards
under the Plan shall be 1,000,000, subject to adjustment as provided in Section
9 hereof. Such shares may, in whole or in part, be authorized but unissued
shares or shares that shall have been or may be reacquired by the Company.

 

If any outstanding award under the Plan should for any reason expire, be
canceled or be forfeited without having been exercised in full, the shares of
Common Stock allocable to the unexercised, canceled or terminated portion of
such award shall (unless the Plan shall have been terminated) become available
for subsequent grants of awards under the Plan.

 

6. Terms and Conditions of Options.

 

Each Option granted pursuant to the Plan shall be evidenced by an Agreement, in
such form and containing such terms and conditions as the Committee shall from
time to time approve, which Agreement shall comply with and be subject to the
following terms and conditions, unless otherwise specifically provided in such
Option Agreement:

 

(a) Number of Shares. Each Option Agreement shall state the number of shares of
Common Stock to which the Option relates.

 

(b) Type of Option. Each Option Agreement shall specifically state that the
Option constitutes an Incentive Stock Option or a Nonqualified Stock Option.

 

(c) Option Price. Each Option Agreement shall state the Option Price, which
shall not be less than one hundred percent (100%) of the Fair Market Value of
the shares of Common Stock covered by the Option on the date of grant unless,
with respect to Nonqualified Stock Options, otherwise determined by the
Committee. The Option Price shall be subject to adjustment as provided in
Section 9 hereof. The date as of which the Committee adopts a resolution
expressly granting an Option shall be considered the day on which such Option is
granted, unless such resolution specifies a different date.

 

(d) Medium and Time of Payment. The Option Price shall be paid in full, at the
time of exercise, in cash.

 

(e) Exercise Schedule and Period of Options. Each Option Agreement shall provide
the exercise schedule for the Option as determined by the Committee; provided,
however, that, the Committee shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. The exercise
period shall be ten (10) years

 


--------------------------------------------------------------------------------



 

from the date of the grant of the Option unless otherwise determined by the
Committee; provided, however, that, in the case of an Incentive Stock Option,
such exercise period shall not exceed ten (10) years from the date of grant of
such Option. The exercise period shall be subject to earlier termination as
provided in Sections 6(f) and 6(g) hereof. An Option may be exercised, as to any
or all full shares of Common Stock as to which the Option has become
exercisable, by written notice delivered in person or by mail to the Secretary
of the Company, specifying the number of shares of Common Stock with respect to
which the Option is being exercised.

 

(f) Termination. Except as provided in this Section 6(f) and in Section 6(g)
hereof, an Option may not be exercised unless (i) with respect to an Optionee
who is an employee of the Company, the Optionee is then in the employ of the
Company or a Subsidiary (or a company or a Parent or Subsidiary company of such
company issuing or assuming the Option in a transaction to which Section 424(a)
of the Code applies), and unless the Optionee has remained continuously so
employed since the date of grant of the Option and (ii) with respect to an
Optionee who is a Nonemployee Director, the Optionee is then serving as a member
of the Board or as a member of a board of directors of a company or a Parent or
Subsidiary company of such company issuing or assuming the Option. In the event
that the employment of an Optionee shall terminate or the service of an Optionee
as a member of the Board shall cease (other than by reason of death, disability,
or Cause), all Options of such Optionee that are exercisable at the time of such
termination may, unless earlier terminated in accordance with their terms, be
exercised within ninety (90) days after the date of such termination or service
(or such different period as the Committee shall prescribe).

 

(g) Death or Disability of Optionee. If an Optionee shall die while employed by
the Company or a Subsidiary or serving as a member of the Board, or within
ninety (90) days after the date of termination of such Optionee's employment or
cessation of such Optionee's service (or within such different period as the
Committee may have provided pursuant to Section 6(f) hereof), or if the
Optionee's employment shall terminate or service shall cease by reason of
Disability, all Options theretofore granted to such Optionee (to the extent
otherwise exercisable) may, unless earlier terminated in accordance with their
terms, be exercised by the Optionee or by his beneficiary, at any time within
one year after the death or Disability of the Optionee (or such different period
as the Committee shall prescribe). In the event that an Option granted hereunder
shall be exercised by the legal representatives of a deceased or former
Optionee, written notice of such exercise shall be accompanied by a certified
copy of letters testamentary or equivalent proof of the right of such legal
representative to exercise such Option. Unless otherwise determined by the
Committee, Options not otherwise exercisable on the date of termination of
employment shall be forfeited as of such date.

 

(h) Other Provisions. The Option Agreements evidencing awards under the Plan
shall contain such other terms and conditions not inconsistent with the Plan as
the Committee may determine, including penalties for the commission of
competitive acts.

 

7. Nonqualified Stock Options.

 

Options granted pursuant to this Section 7 are intended to constitute
Nonqualified Stock Options and shall be subject only to the general terms and
conditions specified in Section 6 hereof.

 

8. Incentive Stock Options.

 

Options granted pursuant to this Section 8 are intended to constitute Incentive
Stock Options and shall be subject to the following special terms and
conditions, in addition to the general terms and conditions specified in Section
6 hereof. An Incentive Stock Option may not be granted to a Nonemployee Director
or a consultant to the Company.

 

(a) Value of Shares. The aggregate Fair Market Value (determined as of the date
the Incentive Stock Option is granted) of the shares of Common Stock with
respect to which Incentive Stock Options granted

under this Plan and all other option plans of any subsidiary become exercisable
for the first time by each Optionee during any calendar year shall not exceed
$100,000.

 

 


--------------------------------------------------------------------------------



 

 

(b) Ten Percent Stockholder. In the case of an Incentive Stock Option granted to
a Ten Percent Stockholder, (i) the Option Price shall not be less than one
hundred ten percent (110%) of the Fair Market Value of the shares of Common
Stock on the date of grant of such Incentive Stock Option, and (ii) the exercise
period shall not exceed five (5) years from the date of grant of such Incentive
Stock Option.

 

9. Effect of Certain Changes.

 

(a) In the event of any extraordinary dividend, stock dividend,
recapitalization, merger, consolidation, stock split, warrant or rights
issuance, or combination or exchange of such shares, or other similar
transactions, each of the number of shares of Common Stock available for awards,
the number of such shares covered by outstanding awards, and the price per share
of Options, as appropriate, shall be equitably adjusted by the Committee to
reflect such event and preserve the value of such awards.

 

(b) Upon the occurrence of a Change in Control, each Option granted under the
Plan and then outstanding but not yet exercisable shall thereupon become fully
exercisable.

 

10. Surrender and Exchange of Awards.

 

The Committee may permit the voluntary surrender of all or a portion of any
Option granted under the Plan or any option granted under any other plan,
program or arrangement of the Company or any Subsidiary ("Surrendered Option"),
to be conditioned upon the granting to the Optionee of a new Option for the same
number of shares of Common Stock as the Surrendered Option, or may require such
voluntary surrender as a condition precedent to a grant of a new Option to such
Optionee. Subject to the provisions of the Plan, such new Option may be an
Incentive Stock Option or a Nonqualified Stock Option, and shall be exercisable
at the price, during such period and on such other terms and conditions as are
specified by the Committee at the time the new Option is granted.

 

11. Period During Which Awards May Be Granted.

 

Awards may be granted pursuant to the Plan from time to time within a period of
ten (10) years from the date the Plan is adopted by the Board, or the date the
Plan is approved by the shareholders of the Company, whichever is earlier,
unless the Board shall terminate the Plan at an earlier date.

 

12. Nontransferability of Awards.

 

Except as otherwise determined by the Committee, awards granted under the Plan
shall not be transferable otherwise than by will or by the laws of descent and
distribution, and awards may be exercised or otherwise realized, during the
lifetime of the Optionee, only by the Optionee or by his guardian or legal
representative.

 

13. Approval of Shareholders.

 

The Plan shall take effect upon its adoption by the Board and shall terminate on
the tenth anniversary of such date, but the Plan (and any grants of awards made
prior to the shareholder approval mentioned herein) shall be subject to the
approval of Company's shareholders, which approval must occur within twelve
months of the date the Plan is adopted by the Board.

 

14. Agreement by Optionee Regarding Withholding Taxes.

 

If the Committee shall so require, as a condition of exercise of a Nonqualified
Stock Option (a "Tax Event"), each Optionee who is not a Nonemployee Director
shall agree that no later than the date of the Tax Event, such Optionee will pay
to the Company or make arrangements satisfactory to the Committee regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld upon the Tax Event. Alternatively, the Committee may provide that such
an Optionee may elect, to the extent permitted or required by law, to have the
Company deduct federal, state and local taxes of any kind required by law to be
withheld upon the Tax Event from any payment of any kind due the Optionee. The

 


--------------------------------------------------------------------------------



 

withholding obligation may be satisfied by the withholding or delivery of Common
Stock. Any decision made by the Committee under this Section 15 shall be made in
its sole discretion.

 

15. Amendment and Termination of the Plan.

 

The Board at any time and from time to time may suspend, terminate, modify or
amend the Plan; provided, however, that, unless otherwise determined by the
Board, an amendment that requires stockholder approval in order for the Plan to
continue to comply with Rule 16b-3, Section 162(m) of the Code or any other law,
regulation or stock exchange requirement shall not be effective unless approved
by the requisite vote of stockholders. Except as provided in Section 9(a)
hereof, no suspension, termination, modification or amendment of the Plan may
adversely affect any award previously granted, unless the written consent of the
Optionee is obtained.

 

16. Rights as a Shareholder.

 

An Optionee or a transferee of an award shall have no rights as a shareholder
with respect to any shares covered by the award until the date of the issuance
of a stock certificate to him for such shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distribution of other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in Section 9(a)
hereof.

 

17. No Rights to Employment or Service as a Director or Consultant.

 

Nothing in the Plan or in any award granted or Agreement entered into pursuant
hereto shall confer upon any Optionee the right to continue in the employ of the
Company or any Subsidiary or as a member of the Board or a consultant to the
Company or any Subsidiary or to be entitled to any remuneration or benefits not
set forth in the Plan or such Agreement or to interfere with or limit in any way
the right of the Company or any such Subsidiary to terminate such Optionee's
employment or service. Awards granted under the Plan shall not be affected by
any change in duties or position of an employee Optionee as long as such
Optionee continues to be employed by the Company or any Subsidiary.

 

18. Beneficiary.

 

An Optionee may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Optionee, the executor or administrator of the Optionee's estate shall be deemed
to be the Optionee's beneficiary.

 

19. Governing Law.

 

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Oklahoma.

 

 

--------------------------------------------------------------------------------